

115 HR 242 IH: Medicare Prescription Drug Price Negotiation Act of 2017
U.S. House of Representatives
2017-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 242IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2017Mr. Welch (for himself, Ms. Schakowsky, Ms. DeLauro, Mr. Cummings, Mr. Ellison, Mr. Pocan, Mr. Cicilline, Ms. Kaptur, Mr. Lipinski, Ms. McCollum, Ms. Castor of Florida, Mr. Grijalva, Mr. Lynch, Mr. Cohen, Ms. Michelle Lujan Grisham of New Mexico, and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend part D of title XVIII of the Social Security Act to require the Secretary of Health and
			 Human Services to negotiate covered part D drug prices on behalf of
			 Medicare beneficiaries.
	
 1.Short titleThis Act may be cited as the Medicare Prescription Drug Price Negotiation Act of 2017. 2.Negotiation of lower covered part D drug prices on behalf of medicare beneficiaries (a)Negotiation by secretarySection 1860D–11 of the Social Security Act (42 U.S.C. 1395w–111) is amended by striking subsection (i) (relating to noninterference) and inserting the following:
				
					(i)Negotiation of Lower Drug Prices
 (1)In generalNotwithstanding any other provision of law, the Secretary shall negotiate with pharmaceutical manufacturers the prices (including discounts, rebates, and other price concessions) that may be charged to PDP sponsors and MA organizations for covered part D drugs for part D eligible individuals who are enrolled under a prescription drug plan or under an MA–PD plan.
						(2)No change in rules for formularies
 (A)In generalNothing in paragraph (1) shall be construed to authorize the Secretary to establish or require a particular formulary.
 (B)ConstructionSubparagraph (A) shall not be construed as affecting the Secretary's authority to ensure appropriate and adequate access to covered part D drugs under prescription drug plans and under MA–PD plans, including compliance of such plans with formulary requirements under section 1860D–4(b)(3).
 (3)ConstructionNothing in this subsection shall be construed as preventing the sponsor of a prescription drug plan, or an organization offering an MA–PD plan, from obtaining a discount or reduction of the price for a covered part D drug below the price negotiated under paragraph (1).
 (4)Semi-annual reports to CongressNot later than June 1, 2018, and every 6 months thereafter, the Secretary shall submit to the Committees on Ways and Means, Energy and Commerce, and Oversight and Government Reform of the House of Representatives and the Committee on Finance of the Senate a report on negotiations conducted by the Secretary to achieve lower prices for Medicare beneficiaries, and the prices and price discounts achieved by the Secretary as a result of such negotiations..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall first apply to negotiations and prices for plan years beginning on January 1, 2018.
			